Exhibit 10.32

 

[ex10xxxii_001.jpg]

 





 

 

WESTMINSTER PRODUCTS AND SERVICES PURCHASE AGREEMENT

 

THIS AGREEMENT is dated October 20, 2016.

 

BETWEEN:

 

(1) PACIFIC GREEN TECHNOLOGIES, INC., a company incorporated in the Delaware USA
and having its registered office at 5208 Prospect Road, San Jose, CA.

 

and

 

(2) PACIFIC GREEN TECHNOLOGIES MARINE LIMITED, a company incorporated in England
and Wales having a registered office address as 2-6 Cannon Street, London,
England EC4M 6YH. (the "Purchaser")

 

and

 

(3) POWERCHINA SPEM COMPANY LIMITED, a company incorporated in the Peoples
Republic of

 

China whose office address is 80 Hang Du Road, Pudong, New Area Shanghai, China.
(the `Vendor")

 

WHEREAS:

 

A.       The Vendor is a Company duly registered and incorporated in the Peoples
Republic of China with offices and operations in Shanghai. PRC.

 

B.       The Purchaser is a Company duly registered and incorporated in England
and Wales having offices in London, England.

 

C.       The Vendor has agreed to sell and the Purchaser has agreed to purchase
(the "Transaction") the products and services required to complete an
ENVI-MarineTm Flue Gas Desulphurization system as specified by the Purchaser and
listed in section 1.3 upon the terms and conditions of this agreement (the
"Agreement"). The vendor has to deliver the system to Dakar, Senegal according
to the Purchaser's instruction by March 1st

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and such other good and valuable consideration
(the receipt and sufficiency of which is acknowledged by ail of the parties),
the parties hereto do covenant and agree each with the other as follows:

 

1.       Purchase and Sale

 

1.1       Purchase. Subject to the terms of this Agreement, the Vendor hereby
agrees to sell the products and services specified in section 1.3 and the
Purchaser agrees to purchase the listed products and services for a total
purchase price of RMB 7,506,568 (the "Purchase Price"), which is USD 1,083,000
in terms of payment.

 

1.2       Payment. The Purchase Price for the listed products and services shall
be made

 

according to the following schedule:

 



  a) Upon signing contract 30%           b) Upon final specification 20%        
  c) Upon delivery to the Port of Shanghai 40%           d) 14 days following
installation and commissioning 10%

 



2



 

1.3       Products and Services. The following list of products and services as
specified by the Purchaser that have been fabricated, procured or provided by
the Vendor.

 

 



PRODUCTS DESCRIPTION  RMB  SCRUBBER   670,000  HEAD   20,000  PBM   43,000 
NOZZLES   5,000  MIST ELIMINATOR   8,000  INSTRUMENTS   52,070  VALVES 
 217,600  EXPANSION JOINT   28,000  FRP GRID   2,654  SS PIPE   539,281  CABLES 
 78,745  SPARES   101,991  STRAINER   29,400  WATER PROCESSING COMPONENTS 
 2,721,231  ELECTRICAL CONTROLS /   1,837,500  SUB-TOTAL PRODUCTS   6,359,472 

 

SERVICES  RMB  DESIGN AND ENGINEERING   300,000  INSTALLATION AND COMMISSIONING 
 120,000  PROJECT MANAGEMENT   520,771  SHIPPING   206,325  SUB-TOTAL SERVICES
(RMB)   1,147,096  PROJECT TOTAL   7,506,568 

 

2.       Covonants

 

2. 1     Approval by American Bureau of Shipping ("ABS") all materials selected
for use in the manufacture and assembly of products are to be supplied by ABS
certified suppliers and are to bear ABS certification stamps and or certificates
from the supplier.

 

2.2      Inspection by American Bureau of Shipping All materials, products and
assemblies are to be inspected by ABS and bear ABS approval stamps as required.

 



3



 

3.       Representations and Warranties

 

3. 1      the Vendor represents and warrants to the Purchaser that:

 

(a)       the Vendor is, and will remain during the term of this Agreement,
qualified to manufacture and procure the products and services and
sub-assemblies as specified by the Purchaser;

 

(b)       the Vendor has good and sufficient rights and authority to enter into
this Agreement and carry out its obligations hereunder; and

 

(c)       the Vendor has, and will have at the time delivery, good and
sufficient rights and authority to transfer their legal and beneficial title and
ownership of the system products and services then being acquired by the
Purchaser free and clear of all trade restrictions, liens, charges and
encumbrances of any kind whatsoever.

 

3.2       The representations and warranties of the Vendor contained in this
Agreement shall be true at the time of delivery and will continue to survive the
purchase and sale contemplated herein.

 

3.3       the Purchaser represents and warrants to the Vendor that:

 

(a)       the Purchaser is capable of fulfilling the economic commitments made
to the Vendor regarding the purchase of the system products and services.

 

3.4       The representations and warranties of the Purchaser contained in this
Agreement shall be true at the time of delivery and will continue to survive the
purchase and sale contemplated herein.

 

4.       Completion

 

4.1       Completion Arrangements. Subject to the terms and conditions of this
Agreement, the completion of the transaction contemplated hereunder shall be
upon delivery of the system listed in section 1.3 to the Port of Shanghai or
other such FOB destination alternatively agreed to by the Parties or at such
other time, date and place as the Purchaser and the Vendor agree in writing.

 

4.2       Delivery of Payment by Purchaser At each scheduled payment date, the
Purchaser shall deliver to the Vendor:

 

(a)       Funds by wire transfer or other method of payment acceptable to the
Vendor as payment for the amount due toward the full Purchase Price.

 



4



 

5.       General

 

5.1       Further Assurances. The parties hereto do hereby mutually covenant and
agree to execute such further documents and instruments and do all such further
acts and things as may be necessary for the purpose of completing the sale and
purchase of the system products and services and otherwise implementing the
terms of this Agreement.

 

5.2       Time of the Essence. Time is of the essence of this Agreement

 

5.3       Fntire Agreement. This Agreement constitutes the entire Agreement
between the parties hereto in respect of the matters referred to herein and
there are no representations, warranties, covenants or agreements, expressed or
implied, collateral hereto other than as provided for herein. The recitals to
this Agreement constitute a part of this Agreement.

 

5.4       Amendments in Writing Only. No alteration, amendment, modification or
interpretation of this Agreement or any provision of this Agreement shall be
valid and binding upon the parties hereto unless such alteration, amendment,
modification or interpretation is in written form executed by both of the
parties hereto.

 

5.5       No Assignment. This Agreement may not be assigned by the Purchaser
without the consent of the Vendor.

 

5.6       Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with, and the respective rights and obligations of the
parties shall be governed by the laws of the Peoples Republic of China. The
Parties commit to resolving any dispute by friendly negotiation or to submit to
having the dispute arbitrated by Shanghai Arbitration Committee.

 

5.7       Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument. Delivery of an executed
copy of this Agreement by facsimile or other means of electronic communication
producing a printed copy will be deemed to be execution and delivery of this
Agreement.

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals as
of the date first above written.

 



S.F. Poulter      [image_001.jpg]   For and on behalf of Pacific Green
Technologies, Inc.   SIGNATURE     S.F. Poulter      [image_001.jpg]   For and
on behalf of Pacific Green Technologies Marine Limited   SIGNATURE

 

Name: DU YANGFAN    [ex10xxxii_003.jpg]        SIGNATURE POSITION: Supervisor of
International Projects  

 

Authorized Signatory For and on behalf of:

POWERCHINA SPEM COMPANY LIMITED

 

 

5



 

 